Citation Nr: 1624288	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  08-29 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for degenerative joint disease (DJD) and degenerative disc disease (DDD) of the thoracolumbar spine, status post L4-S1 fusion prior to August 18, 2010, and in excess of 40 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and mother-in-law


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1978 to May 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and July 2009 rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran testified at a Board hearing before the undersigned in August 2010.  A transcript of the hearing has been associated with the claims file.  In August 2012, the case was remanded by the Board for further development.

In a February 2014 rating decision, the Veteran was granted an increased rating of 40 percent for his DJD and DDD of the thoracolumbar spine, effective August 18, 2010.  As this does not constitute a full grant of the benefit sought, the Board concludes that the issue, for the entire period on appeal, remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  Additionally, the Board notes that the period under consideration is exclusive of the period from January 6, 2009, until June 1, 2009, during which time a temporary total evaluation was assigned pursuant to 38 C.F.R. § 4.30 (2015), and therefore no greater benefit can be awarded for this period.  See Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2012, the Board remanded these issues in order to obtain additional medical records and to afford the Veteran a new VA examination.  While a VA examination was held in August 2012, the Veteran's representative has since submitted a brief in February 2016 asserting that the Veteran's service-connected lumbar spine disability has become worse since the August 2012 VA examination.  VA is obligated to provide a new examination when the evidence indicates that the service-connected condition has become more severe.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Furthermore, the Board acknowledges that it has now been almost 4 years since the prior VA examination, and in that time, a substantial amount of additional, relevant medical records have been obtained which would not have been available to the prior VA examiner.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Additionally, the Board notes that the August 2012 examiner stated that the Veteran did not have any radicular pain or other signs or symptoms due to radiculopathy, but this does not appear to be consistent with the treatment recorded in the Veteran's private treatment records.  The Veteran's private treatment records show occasional complaints of radiating pain associated with his lumbar spine disorder.  In March 2008, he was diagnosed with chronic low back pain with lower extremity radicular symptomatology.  When evaluating service-connected spinal disorders, any associated objective neurologic abnormalities must be considered and evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Note (1) (2015).  These symptoms must therefore also be evaluated on remand.   

The Veteran has also asserted that although his thoracolumbar spine disability was increased to a 40 percent evaluation effective, August 18, 2010, the 40 percent evaluation should have been assigned with an earlier effective date, as his back symptoms had already worsened prior to this date.  The February 2014 rating decision assigned an effective date of August 18, 2010 on the basis of the results of the August 2010 VA examination.  However, the Veteran initially filed a claim for an increased rating for his spine disability in May 2006.  The Board therefore finds that a retrospective opinion from the VA examiner regarding the severity of the Veteran's lumbar spine symptomatology for the periods of May 10, 2006 to January 6, 2009 and June 1, 2009 to August 17, 2010 would be beneficial to the Board in determining the appropriate evaluation to be assigned for all periods on appeal.

The Veteran also claims that he is unable to perform gainful employment due to his service-connected disabilities, including, primarily, his thoracolumbar spine disability.  The issue of entitlement to a TDIU is inextricably intertwined with the remanded issue discussed above, and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The Board therefore remands these issues for a new VA examination to evaluate the Veteran's current symptomatology, any associated neurological symptoms, and all other questions listed below.

Lastly, the record shows that the Veteran has received extensive treatment relating to his spine disorder through his private treatment providers.  The Veteran should be requested to provide any more recent records, or authorization to obtain such records, which are related to his service-connected disabilities.  The record also shows that the Veteran receives medical care at the Robert J. Dole VA Medical Center in Wichita, Kansas.  As additional, more recent records may provide evidence, all relevant treatment records dated since March 2016 must be acquired and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Send to the Veteran and his representative a letter requesting that he provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain all relevant more recent private medical records of treatment related to the thoracolumbar spine, chronic sinusitis, gastroesophageal reflux disease (GERD) with hernia, and migraine headaches.

2. Obtain from the Robert J. Dole VA Medical Center in Wichita, Kansas all outstanding, pertinent records of treatment of the Veteran since March 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) and associate all records with the claims file.

3. After completing the requested development above, arrange for the Veteran to undergo appropriate VA examination to determine the nature and severity of his DJD and DDD of the thoracolumbar spine, status post L4-S1 fusion, and to obtain medical information regarding whether his service-connected disabilities alone preclude him from securing or following all forms of substantially gainful employment.  

A copy of this remand and access to all records in Virtual VA and VBMS must be made available to the examiner, and the examiner is asked to confirm that such records were available for review.

The examiner should review the pertinent evidence, including the Veteran's lay assertions and private medical treatment records, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following:  

(a) The examiner is initially requested to provide an assessment of the current nature and severity of the Veteran's DJD and DDD of the thoracolumbar spine, status post L4-S1 fusion in compliance with VA regulations regarding the evaluation of spinal disabilities.  

(b) The examiner is asked to identify any current lower extremity neurological disorders associated with the Veteran's service-connected spine disorder, including any symptoms of pain, numbness, tingling, neuritis, paresthesia, and/or paralysis in the legs.  The examiner is asked to specifically discuss the Veteran's private treatment records which show complaints of lower extremity pain and a diagnosis of lower extremity radiculopathy.

(c) The examiner is also asked to review the Veteran's medical records and, if possible, provide a retrospective opinion on whether the results of the August 2010 VA examination are representative of the Veteran's level of impairment of the thoracolumbar spine for the periods of May 10, 2006 to January 6, 2009 and June 1, 2009 to August 17, 2010.  Please discuss whether, during these periods, the Veteran had additional functional loss due to pain, weakened movement, excess fatigability, and incoordination present, or flare ups, or whether the Veteran had any incapacitating episodes.

(d) The examiner is asked to discuss the impact of the Veteran's service-connected disabilities (DJD and DDD of the thoracolumbar spine, chronic sinusitis, GERD with sliding hiatal hernia, and migraine headaches) on his occupational functioning, and to describe the functional limitations caused solely by his service-connected disabilities.  Please discuss the Veteran's assertions that he is not qualified to perform any sedentary employment, as he does not have any such adequate education and can "barely manage typing."

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

4. The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  He is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2015).

5. After completing the requested actions, and any additional notification or development warranted by the record, readjudicate the remanded issues.  

In doing so, the AOJ must expressly determine whether the claim for an increased rating, to include assignment of a TDIU, should be referred to the Undersecretary for Benefits or to the Director of Compensation and Pension Services for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).

If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and his representative a Supplemental Statement of the Case, and affords the Veteran an appropriate time period to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




